Citation Nr: 0516824	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from July 1952 to May 1954.  
His military decorations included the Korean Service Medal 
with one Bronze Star, a Purple Heart, and the Combat 
Infantryman Badge (CIB).

Service connection is in effect for residuals of mortar 
fragment wounds to the neck with chronic cervical 
fibromyositis, rated as 20 percent disabling from December 
1969; residuals mortar fragment wound to the left shoulder, 
rated as 10 percent disabling since May 1954; and scar of the 
left hip, residuals of mortar fragment wound, rated as 
noncompensably disabling.

The case was brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Service connection was denied by the Board in September 1972 
for a nervous condition.  

Service connection was denied by the Board in January 1980 on 
the basis that a psychiatric disorder, then variously 
diagnosed including as anxiety and schizophrenia, was not 
shown to be due to the veteran's combat shrapnel wounds.

The RO initially denied the veteran's claim for service 
connection for PTSD in August 1991 on the basis that there 
was no diagnosis of PTSD.  

In August and November 1995, the RO confirmed that denial on 
the basis that no new and material evidence had been 
presented to reopen the claim.  

The Board confirmed the RO decision that there was no new and 
material evidence to reopen the claim in March 1998.  Since 
then, the veteran has again endeavored to reopen his claim.

The RO has basically addressed the current claim as if it had 
been reopened.  However, the Board notes that, in accordance 
with the United States Court of Appeals for Veterans Claims 
(the Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for leukemia.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2004).

Since the case was received by the Board, certain documents 
have been translated from Spanish to English; these are now 
in the file.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for PTSD most recently in March 1998 on the basis 
that no new and material evidence had been submitted; the 
decision was final.  

2.  Additional evidence, including the diagnosis of PTSD, 
which has been submitted since the Board's 1998 denial of the 
claim of service connection, bears directly and substantially 
on the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The record is clear that the veteran served in combat and 
has long been recognized by military and VA for disabilities 
as a result of multiple combat wounds.   

4.  Credible evidence and medical opinion sustains that the 
veteran's acquired psychiatric disorder, however diagnosed 
but now predominantly diagnosed as PTSD, is a result of his 
active service. 



CONCLUSIONS OF LAW

1.  The 1998 Board decision, which denied service connection 
for PTSD, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2004).

2.  The evidence received since the 1998 Board decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  An acquired psychiatric disorder to include PTSD is the 
result of service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303. 
3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below with regard to an acquired psychiatric 
disorder to include PTSD.

New and Material
Criteria
Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

Extensive service and post service clinical information and 
other data are of record.  Some of this data were of record 
at the time of the Board decision in 1998, to include what 
the Board felt was a lack of documentation of the veteran's 
having PTSD.   

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1998 Board decision, evidence 
including clarification of diagnoses is of record.  Much of 
the bulk of the additional evidence is of such nature that it 
bears directly on the issue of his entitlement.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened.

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran, to include a clear understanding on the part of all 
participants as to who is responsible for which data, has 
been met under regulatory and juridical guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated. 

Service Connection for an acquired psychiatric disorder 
to include PTSD
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The corroboration may be by service records or other 
satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). [i.e., in Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

There is no question but that the veteran is a combat veteran 
as well documented in his service records and acknowledged 
since by VA.  

The only issue is and has long been whether he had acquired 
psychiatric problems as a result thereof, to include PTSD.

The clinical records show that early VA examinations starting 
in 1955 show findings of anxiety and depression.  

Since the early 1970's, family members and friends have 
submitted documents discussing at length the nature of the 
veteran's mental health status before, during and since 
service, and providing their personal observations that he 
had had a nervous problem ever since discharge.

Starting with a private physician's analysis in December 
1971, initial psychiatric diagnosis was made of severe 
anxiety neurosis.

In 1974, another private physician opined that the veteran 
was experiencing a progressive psychosis that appeared to be 
due to fragments from his shell wounds.  Another statement 
from that physician indicated that the veteran had been under 
his care since 1969.

A VA psychiatric evaluation in 1974 diagnosed depressive 
psychotic reaction.

Since then, VA and private physicians have predominantly 
diagnosed the veteran's psychiatric disability as being due 
to major depression, age related cognitive effects or PTSD.  
While some VA examiners have felt that he does not qualify 
for a PTSD diagnosis, there are other VA examiners as well as 
private evaluators that diagnose his problems as PTSD with 
major depression.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his service experiences, and to include his 
articulate and helpful testimony (provided at the time of 
prior considerations, not during the current appeal, but 
assuming new importance given the new diagnoses), have been 
both entirely consistent and credible.  

The veteran experienced significant combat and was wounded 
therein, for which he may proudly wear the CIB and Purple 
Heart.

Since the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressors are 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The veteran's own offering of stressors must be 
taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA physicians have repeatedly diagnosed PTSD and have 
associated this with his service experience including the 
alleged stressors.  It may well be that he also has other 
psychiatric components to include major depression, age 
related cognitive defects, anxiety, etc.  This does not 
matter as they cannot be dissociated from one another, and 
accordingly, they must be considered as a result of service 
however diagnosed.  

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's acquired psychiatric 
disability, including that which is currently diagnosed as 
PTSD, is reasonably the result of his Korean Conflict 
service, and service connection is in order.  




ORDER

New and material evidence having been submitted, the claim is 
reopened.

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


